     Case 3:19-cv-01563-WQH-AHG Document 16 Filed 04/27/20 PageID.3340 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTHONY ALEXANDRE,                                Case No.: 3:19-cv-1563-WQH-AHG
12                                     Petitioner,
                                                         ORDER
13     v.
14
15     PARTICK COVELLO, Warden,
16                                   Respondent.
17    HAYES, Judge:
18          On August 19, 2020, Petitioner Anthony Alexandre, a state prisoner proceeding pro
19    se, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1).
20    In the Petition for Writ of Habeas Corpus, Alexandre challenged his state court conviction
21    for corporal injury to a spouse or roommate in violation of § 273.5(a) of the California
22    Penal Code; stalking in violation of section 646.9(a) of the California Penal Code; false
23    imprisonment by violence, menace, fraud or deceit in violation of sections 236 and 237(a)
24    of the California Penal Code; and attempting to dissuade a witness from reporting a crime
25    in violation of section 136.1(b)(1) of the California Penal Code.
26          On March 6, 2020, the Court denied Alexandre’s Petition for Writ of Habeas Corpus.
27    (ECF No. 11). On March 24, 2020, Alexandre filed a Motion for Joseph Hearing pursuant
28    to 8 U.S.C. § 1226(c). (ECF No. 13). Alexandre, who is now in federal custody at the Otay

                                                     1
                                                                             3:19-cv-1563-WQH-AHG
     Case 3:19-cv-01563-WQH-AHG Document 16 Filed 04/27/20 PageID.3341 Page 2 of 2


 1    Mesa Detention Center, moves the Court for a “Joseph [h]earing” to determine “whether
 2    or not Petitioner is currently being properly held in detention . . . .” (Id. at 1). Alexandre
 3    contends that he is not properly detained in federal custody because his state court
 4    conviction “does not satisfy the criteria for deportation proceedings” under 8 U.S.C. §
 5    1226(c) that a non-citizen’s criminal history include a crime that “involv[es] moral
 6    turpitude.” (Id. at 3).
 7           “Section 1226(c) requires that the Attorney General detain any non-citizen who is
 8    inadmissible or deportable because of his criminal history upon that person’s release from
 9    imprisonment, pending proceedings to remove him from the United States.” Rodriguez v.
10    Robbins, 804 F. 3d 1060, 1078 (9th Cir. 2015), overruled on other grounds by Jennings v.
11    Rodriguez, 138 S. Ct. 830 (2018). An individual detained under § 1226(c) may request a
12    “Joseph hearing” before an immigration judge to determine whether the individual is
13    properly included in the category of non-citizens subject to mandatory detention based on
14    the individual’s criminal history. See 8 C.F.R. § 1003.19(h)(2)(ii); see generally, In re
15    Joseph, 22 I. & N. Dec. 799 (BIA 1999).
16           Alexandre’s Motion for Joseph Hearing, challenging his federal detention, is
17    improperly raised in this action on his Petition for Writ of Habeas Corpus, challenging his
18    state court conviction. Any challenge to Alexandre’s federal detention must be filed as a
19    new petition and comply with all procedural and jurisdictional requirements of 28 U.S.C.
20    § 2241. Alexandre’s Motion for Joseph Hearing (ECF No. 13) is denied.
21     Dated: April 27, 2020
22
23
24
25
26
27
28

                                                    2
                                                                                3:19-cv-1563-WQH-AHG
